Citation Nr: 0630342	
Decision Date: 09/26/06    Archive Date: 10/04/06

DOCKET NO.  03-31 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois



THE ISSUE

Entitlement to service connection for avascular necrosis of 
the left femur.



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1970 to 
September 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 decision by the RO.

A Video Conference Hearing was held at the Chicago RO on May 
6, 2005.  By a June 2005 decision, the Board remanded the 
case for further development.  That further development has 
been accomplished, and the matter has been returned to the 
Board for further consideration.  


FINDING OF FACT

The veteran's avascular necrosis of the left femur is not 
attributable to any injury or disease during active military 
service.


CONCLUSION OF LAW

The veteran's avascular necrosis of the left femur is not the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that exposure to cold weather while on 
active duty in Germany aggravated a pre-existing left hip 
disorder, which contributed to his avascular necrosis of the 
left femur that was first diagnosed in about 1989. 




I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In connection with the veteran's initial claim for service 
connection for avascular necrosis of the left femur, a VCAA 
notice letter was sent in June 2002, prior to the RO's August 
2002 unfavorable decision.  That letter informed the veteran 
of the evidence necessary to establish service connection.  
He was notified of his and VA's respective duties for 
obtaining evidence, and he was asked to send the information 
describing additional evidence for VA to obtain, or the 
evidence itself.  After the Board's June 2005 remand 
decision, the RO sent the veteran a second VCAA notice letter 
in June 2005.  That letter informed the veteran of the 
evidence necessary to establish service connection.  He was 
notified of his and VA's respective duties for obtaining 
evidence.  He was asked to send the information describing 
additional evidence for VA to obtain, and he was asked to 
send any medical reports that he had.  Subsequently, a March 
2006 supplemental statement of the case (SSOC) was sent to 
the veteran by the RO, which informed him of the regulations 
that were relevant to his appeal, the criteria for 
establishing a rating and an effective date in connection 
with his appeal, and provided him with an explanation as to 
why his claim had been denied.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
ordinarily be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  Here, as 
noted above, as concerns the veteran's claim for service 
connection for avascular necrosis of the left femur, much of 
the required notice was not provided to the veteran until 
after the RO entered its August 2002 decision on his claim.  
Nevertheless, the Board finds that any defect with respect to 
the timing of the notice in this case has been corrected.  As 
noted above, the veteran has now been provided with notice 
that is in compliance with the content requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran has 
been afforded ample opportunity to respond to the notice, to 
submit evidence and argument, and to otherwise participate 
effectively in the processing of this appeal.  As the purpose 
of the notice requirement has been satisfied, no further 
corrective action is necessary.  

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have the records of his private 
treatment and VA treatment.  He was afforded a VA examination 
of his left hip in May 1999 and February 2006.  The veteran 
has not identified and/or provided releases for any other 
relevant evidence that exists and can be procured.  
Therefore, no further development action is warranted.

II.  The Merits of the Veteran's Claim

Under applicable law, service connection is generally 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated thereby.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2005).

The veteran contends that exposure to cold weather during his 
military service in Germany had an effect on his left hip, 
which in turn contributed to his problem with avascular 
necrosis of the left femur that was later manifested in about 
1989.  Review of the record reveals that he first complained 
about his left hip problem at Chicago's Cook County Hospital 
in January 1988.  

The veteran testified at a May 2005 hearing before the Board 
that he injured his left hip as a child and thereafter again 
experienced problems with it when running for his high school 
track team.  As noted above, he contends that he experienced 
cold weather during his active military service, which 
affected the left hip.

The veteran had indicated that he received treatment in his 
youth from a Dr. Charles Moore.  He also testified that he 
had been receiving regular treatment at the Jesse Brown VA 
medical center (VAMC) in Chicago, which is also where he 
underwent a left hip replacement.  He testified that he had 
talked to a physician about the likelihood that a cold injury 
in service had affected his left hip problem.  (The veteran 
testified that it was not a physician from the Jesse Brown 
VAMC, that he could not remember what the physician had said, 
and that he could not remember the physician's name.)

In its remand, the Board requested that the RO obtain the 
records of Dr. Moore and the records from the Jesse Brown 
VAMC in Chicago.  In a November 2005 statement, the veteran 
reported that his childhood medical records from Dr. Moore 
were no longer available.  The RO did obtain medical 
treatment records from the Jesse Brown VAMC from June 2001 to 
July 2005.  Those records show that he underwent total left 
hip replacement surgery in December 2002.   

The record contains no reference to any conversation the 
veteran may have had with a physician about the likelihood 
that exposure to cold in service affected his left hip 
problem.  However, pursuant to the Board's remand, he was 
afforded a VA examination of his left hip at the Jesse Brown 
VAMC during February 2006.  The VA doctor noted that the 
claims file and Board remand were reviewed in great detail.  
He diagnosed the veteran with stable total left hip 
arthroplasty, status-post avascular necrosis of the left hip.  
The doctor opined, based on the fact that the veteran's 
medical records were silent for any type of left hip pain 
during military service and after service for about 15 years, 
that it was less than likely that his left hip pain was 
related to his military service.  He further opined that it 
was highly unlikely that, if the veteran had developed 
avascular necrosis of the left hip in the military, that he 
would have been asymptomatic for over 15 years.

Review by the Board of the veteran's service medical records 
reveals that he did mention the childhood injury at his 
November 1970 entry examination.  The examiner noted that the 
veteran had suffered a concussion and amnesia once on a fall, 
and there were no residuals.  The veteran was noted to be in 
good health.  His service medical records do not contain any 
reference to left hip pain or disorder.

Based on a review of the foregoing evidence, and the 
applicable laws and regulations, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for avascular necrosis of the left hip.  
Although the veteran was competent to testify about his 
having been exposed to cold weather in service, 38 C.F.R. 
§ 3.159 (2006), and he asserts that his left hip disorder can 
be attributed to exposure to cold in service, the record does 
not establish that he has the medical training necessary to 
offer competent opinions on matters of medical diagnosis or 
etiology.  See, e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (a lay person is not competent to offer 
opinions that require medical knowledge).  Additionally, 
while the veteran reported having problems prior to service, 
the Board does not find that medical evidence establishes 
that he had a hip disability that pre-existed military 
service.  As noted above, the veteran's avascular necrosis of 
the left hip was not diagnosed or objectively manifested 
during service or for many years thereafter.  The only 
medical opinion addressing the matter is the report from the 
VA examiner, referenced above, who opined that it was less 
than likely that his left hip pain was related to his 
military service.  He further opined that it was highly 
unlikely that, if the veteran had developed avascular 
necrosis of the left hip in the military, that he would have 
been asymptomatic for over 15 years.  Under the 
circumstances-given the lack of objective evidence of a left 
hip disorder until many years after service, and the 
uncontradicted medical opinion from the VA examiner-the 
Board concludes that the greater weight of the evidence is 
against the claim.  The claim must therefore be denied.


ORDER

Service connection for avascular necrosis of the left hip is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


